

EXHIBIT 10.19
CERTIFICATE OF AMENDMENT


TO THE ENBRIDGE SUPPLEMENTAL PENSION PLAN


AND


AMENDMENT NO. 1


I, Bonnie D, DuPont, Group Vice-President, Corporate Resources and Secretary for
the Human Resources & Compensation Committee of En bridge Inc, (the
"Corporation"), hereby certify that the following is a resolution passed at a
meeting of the Human Resources & Compensation Committee of the Board of
Directors of the Corporation held on November 6,
2007 and that the said resolution is in full force and effect as of the date
hereof:




RESOLVED THAT EFFECTIVE JANUARY 1, 2008:




1,
The Enbridge Supplemental Pension Plan as revised and restated at January 1,
2005 ("Plan") is amended by deleting Section 12.44 and replacing it by the
following,





"12.44    "Senior Management Employee" has the same meaning as in the EI Plan or
the
EGD Plan, as the case may be."




2.    The Plan is amended by deleting Section 1.2.45 and replacing it with the
following:




"1.2.45
"Senior Management Pension Plan" means the supplemental pension arrangement
described in the employee booklet entitled "The Enbridge Senior Management
Pension Plan" effective January 1, 2000 and as amended thereafter. Any and all
benefits relating to the Senior Management Pension Plan for the period that a
Senior Management Employee is employed by a Participating Employer are

documented in this Plan, the EI Plan or the EGD Plan,"


DATED at Calgary this 6th day of November, 2007.


 
 
Bonnie D. DuPont
 
Group Vice President, Corporate Resources
 
and Secretary for the Human Resources &
 
Compensation Committee
 







--------------------------------------------------------------------------------





CERTIFICATE OF AMENDMENT


AND


AMENDMENT #2






TO THE ENBRIDGE SUPPLEMENTAL PENSION PLAN
AMENDED AND RESTATED TO JANUARY 1, 2005


WHEREAS Enbridge Inc. ("the Company") sponsors and maintains The Enbridge
Supplemental Pension Plan,as amended and restated effective January 1, 2005, and
as amended from time to time (the "Supplemental Plan"), for the benefit of its
and its affiliates' eligible employees and their beneficiaries; and,


WHEREAS, pursuant to Section 1.9.01of the Supplemental Plan,the Company has the
authority to amend the Supplemental Plan through the execution of a certificate
of amendment signed by an officer of the Company;and,


WHEREAS I,Jane Haberbusch,Vice President,Human Resources of the Company am an
officer ofthe
Company authorized to sign a certificate of amendment; and,


WHEREAS the Company desires to amend the Supplemental Plan to state that,unless
required by applicable law,the division at source in the event of a member's
marriage breakdown with respect to benefits accrued under the Supplemental Plan
is not permitted;


IT IS RESOLVED THAT:


Effective as of the date written below,the Supplemental Plan is amended as
follows:


1.
Section 1.8.02 is amended by deleting the phrase "Except as otherwise directed
by a court of competent jurisdiction or permitted by law," and replacing same
with "Except as otherwise required by applicable law,".



2.
Section 1.8.03 is deleted in its entirety and replaced as follows:





"1.8.03 (a)
Except as otherwise required by applicable law,no benefit,or portion thereof,
paid or payable under this Plan:





(i)
is subject to execution, seizure or attachment in satisfaction of an order for
support or maintenance enforceable in Alberta or another relevant
jurisdiction;or



(ii)
may be divided at source or become payable to the Spouse or former Spouse of a
Member in respect of such Member's marriage breakdown, divorce,or other
dissolution,including, without limitation, pursuant to any 'domestic relations
order' within the meaning of Code Section 414{p)(l)(B).





--------------------------------------------------------------------------------






(b)
The limitations set out in {a) above apply notwithstanding any division of
benefits on marriage breakdown occurring with respect to benefits payable from
the EGD Plan or the El Plan, as applicable. Provisions of the Pian stating that
Plan benefits are payable on the same terms and conditions as benefits payable
from the EGD Plan or the El Plan,as applicable,shall be interpreted to exclude
such a division of benefits.





(c)
Notwithstanding any provision to the contrary in this Section 1.8.03,if, as
required by applicable law, a benefit payable under this Plan is divided at
source or becomes payable to the Spouse or former Spouse of a Member in respect
of such Member's marriage breakdown, such benefit shall be calculated and paid
to the Spouse or former Spouse in the manner determined by the Parent. For
purposes of clarity,'as required by applicable law' as used in this provision
shall not be construed to include a 'domestic relations order' within the
meaning of Code Section 414(p){l){B)."







DATED at Calgary, Alberta this__________day of________________________, 2015.


 
 
Jane Haberbusch, Vice President, Human Resources
 





